--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.4
 
BUSINESS FINANCING MODIFICATION AGREEMENT
 
This Business Financing Modification Agreement is entered into as of August 04,
2009, by and between Balqon Corporation (the "Borrower") and Bridge Bank,
National Association ("Lender").
 
1.           DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness
which may be owing by Borrower to Lender, Borrower is indebted to Lender
pursuant to, among other documents, a Business Financing Agreement, dated
February 18, 2009 by and between Borrower to Lender, as may be amended from time
to time (the "Business Financing Agreement"). Capitalized terms used without
definition herein shall have the meanings assigned to them in the Business
Financing Agreement.
 
Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the "Indebtedness" and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
"Existing Documents."
 
2.           DESCRIPTION OF CHANGE IN TERMS.
 
A.
Modification(s) to Business Financing Agreement:

 
1.
The following defined term in Section 14.1 is hereby amended as follows:

 
"Credit Limit" means $2,000,000.00, which is intended to be the maximum amount
of Advances at any time outstanding.
 
3.           CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.
 
4.           PAYMENT OF ADDITIONAL FACILITY FEE. Borrower shall pay Lender a fee
in the amount of $4,375 ("Prorated Additional Facility Fee") plus all
out-of-pocket expenses.
 
5.           NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as
of this date, it has no defenses against the obligations to pay any amounts
under the Indebtedness. Borrower ("Releasing Party") acknowledges that Lender
would not enter into this Business Financing Modification Agreement without
Releasing Party's assurance that it has no claims against Lender or any of
Lender's officers, directors, employees or agents. Except for the obligations
arising hereafter under this Business Financing Modification Agreement, each
Releasing Party releases Lender, and each of Lender's and entity's officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Lender of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Agreement or the
transactions contemplated thereby. Releasing Party waives the provisions of
California Civil Code section 1542, which states:
 
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."
 
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Agreement,
and/or Lender's actions to exercise any remedy available under the Agreement or
otherwise.
 
1

--------------------------------------------------------------------------------


 
6.           CONTINUING VALIDITY. Borrower understands and agrees that in
modifying the existing Indebtedness, Lender is relying upon Borrower's
representations, warranties, and agreements, as set forth in the Existing
Documents. Except as expressly modified pursuant to this Business Financing
Modification Agreement, the terms of the Existing Documents remain unchanged and
in full force and effect. Lender's agreement to modifications to the existing
Indebtedness pursuant to this Business Financing Modification Agreement in no
way shall obligate Lender to make any future modifications to the Indebtedness.
Nothing in this Business Financing Modification Agreement shall constitute a
satisfaction of the Indebtedness. It is the intention of Lender and Borrower to
retain as liable parties all makers and endorsers of Existing Documents, unless
the party is expressly released by Lender in writing. No maker, endorser, or
guarantor will be released by virtue of this Business Financing Modification
Agreement. The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.
 
7.           CONDITIONS. The effectiveness of this Business Financing
Modification Agreement is conditioned upon payment of the Prorated Additional
Facility Fee.
 
8.           COUNTERSIGNATURE. This Business Financing Modification Agreement
shall become effective only when executed by Lender and Borrower.
 
BORROWER:
LENDER:
   
BALQON CORPORATION
BRIDGE BANK, NATIONAL ASSOCIATION
   
By: /s/ Balwinder Samra
By: /s/ Sarah Henderson
Name: Balwinder Samra
Name: Sarah Henderson
Title: President/CEO
Title: Vice President

 
 
2